PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/547,182
Filing Date: 28 Jul 2017
Appellant(s): Li et al.



__________________
Kenneth B. Wood
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 4 February 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 1 October 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1, 2, 4-7, 9, and 11 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Gillilan (US 2013/0205732).
With regards to Claims 1, 2, 4-7, 9, and 11 Gillilan teaches:


face and a downstream face, part 30, which comprises a plurality of oppositely-facing pleats
with a pleat direction and with a plurality of upstream pleat tips and upstream pleat valleys and
downstream pleat tips and downstream pleat valleys further comprising a plurality of bridging
filaments, parts 290, on at least one face of the air filter media. At least some of the plurality of
bridging filaments are in discontinuous contact with the upstream face of the air filter media
and are bonded to at least some of the upstream pleat tips. (See Gillilan Fig. 3, 8 and 16
(Claim 2) At least some of the bridging filaments are parallel to each other and are oriented
orthogonal to the pleat direction. (See Gillilan Fig. 8)
(Claims 4-6) The bridging filaments can be located on only one side, either the upstream side or the downstream side or both. (See Gillilan Paragraph 55 and the symmetrical shape of the end
connections in Fig 16)
(Claim 7) At least some of the bridging filaments are provided as part of a pre-existing scrim that is bonded to at least some of the upstream pleat tips or some of the downstream pleat tips. In
particular preexisting “flexible ribbons, fabric, polymer strips, yarn, or any other suitable
flexible material attached such as by adhesive, ultrasonic, or thermal bonding or any other
means”. Here pre-existing scrim is interpreted as any flexible material that is not merely the
adhesive by itself. (See Gillilan Paragraph 55)
(Claim 9) The air filter media is compressible. (See Gillilan Fig. 3 and 8)
(Claim 11) The air filter is configured to be conform to and contacted with an upstream face of a
filter-support layer of an HVAC system. (See Gillilan Fig. 19 and 20 and Paragraph 5)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 3, 8, 12, and 22 is/are rejected under 35 U.S.C. 102((a)(1)/(a)(2)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Gillilan (US 2013/0205732).
With regards to Claim 3 Gillilan teaches:
A spacing between bridging filaments can vary with some embodiments having two bridging filaments and some having three. (See Gillilan Fig. 13 and 16)
Gillilan does not explicitly teach:
A spacing between bridging filaments of 4mm to 25 mm.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the bridging filament spacing to find the idea stiffness and support for the filter media depending on the application’s requirements as taught by the variable spacing of Gillilan Fig. 13 and 16 since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
With regards to Claim 8 Gillilan teaches:
The pleats are sinusoidal pleats which exhibit an average radius of curvature which
depends on the expansion status of the filter. The pleat tips are not score-pleated (See Gillilan
Fig. 3 and 8)
Gillilan does not explicitly teach:
The average radius of curvature is at least 2 mm.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the pleat size and shape in order to maximize the filter efficiency, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
With regards to Claim 12 Gillilan teaches:

which show a collapsed filter and a fully expanded filter where the pleat spacing varies
dramatically between the collapsed and non-collapsed states. (See Gillilan Fig. 1-3 and 8 and
Paragraph 55)
Gillilan does not explicitly teach:
The bridging filaments comprise an elastic material and the air filter is expandable from
An expanded pleat spacing that is at least 120 percent of the unexpanded pleat spacing.
It would have been obvious to one of ordinary skill in the art to modify the amount of
unattached bridging filament present inside of the pleat spacing to provide a sufficient pleat gap for the fully expanded filter while still allowing the filter to fully collapse as taught by Gillilan Fig. 1-3 and 8.
With regards to Claim 22 Gillilan teaches:
repeatedly conformable between a planar configuration and an arcuate configuration in which
the filter media exhibits a conforming axis with an average radius of curvature of less than 100
cm. (See Gillilan Fig. 3 and 8)
Gillilan discloses the claimed invention except for Gillilan does not explicitly teach an average
radius of curvature. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the stiffness of the bridging filaments to allow for an appropriate amount of bend while maintaining the collapsible nature of the filter of Gillilan since Gillilan teaches a filter capable of bending and curving outside of a filter enclosure, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
(“The normal desire of scientists or artisans to improve upon what is already generally known

The conformable unframed non-self-supporting pleated air filter media is reversibly and

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gillilan (US 2013/0205732) as applied above in the rejection of Claim 1 in view of Zhang et al. (US 2015/0267927).
With regards to Claim 10:
Gillilan teaches:
A non-woven web comprising polymeric or synthetic fibers. (See Gillilan Paragraph 43)
Gillilan does not teach:
The fibers are electrostatically charged.
Zhang teaches:
A collapsible nonwoven electret filter media where at least some of the fibers are
electrostatically charged. (See Zhang Paragraph 32)
It would have been obvious to one of ordinary skill in the art at the time of filing to electrostatically charge the filter of Gillilan as taught by Zhang in order to improve filter efficiency thru capture of charged particles as taught by Zhang Paragraph 32.

(2) Response to Argument
Gillilan (US 2013/0205732) teaches a pleated filter media assembly, part 30, that is created as an assembly and then is framed in a two part frame, parts 20 and 40. Gillilan paragraph 43 teaches that the pleated filter media assembly comprises non-self-supporting filtration media (which alternatively may be "self-supporting" and thus is not self-supporting in the primary embodiment) and a may have a conventional support layer for retaining the pleated shape after pleating as a part of the assembly. 

Examiner concedes that the support layer described in paragraph 43 is not numbered, and not shown in the figures and may be separate from the numbered and displayed support layer or ribbons, part 290, detailed in paragraph 55 of the disclosure of Gillilan and shown in all Figures displaying the pleated filter media assembly part 30.
Figures 1, 3, 8, and 16 consistently show that the ribbons, part 290, are a part of the pleated media assembly, part 30, and thus are attached to the frames when the pleated media assembly, part 30, is attached to the frames as detailed in paragraph 44. Fig. 5 of Gillilan makes this clearer as there are instructions printed on the frame, part 20, to which the pleated media assembly is attached that "This section frame fits between pleat and side where ribbon is loose" indicating that the ribbons are present and not attached to the frame but are instead loose between the frame and the pleated filter media to which they are attached. Paragraph 55 of Gillilan teaches "The ribbons 290 are used to maintain substantially consistent spacing between the tips of the pleats upon expansion" which is consistent generally with the function of the unnumbered support layer of paragraph 43 of "retaining the pleated shape" of the pleated filter media. Gillilan does not explicitly teach in the specification disclosure when the preferred support, part 290, is attached to the pleated filter media assembly, part 30, but it is clear that the pleated filter media assembly comprises this support, part 290, when it is attached to the filter frame, part 20, as when the pleated filter media assembly is displayed as a separate part, as in Fig. 16, it is displayed complete with the ribbons, 290, which are not numbered or shown as a separate part from the pleated filter media assembly part 30 in the "exploded view" Fig. 16. Applicant argues this is merely a choice of Gillilan to show them together while ignoring that part 30 is an assembly of parts, rather than just a pleated filter media, and that the ribbons, part 290, are clearly a support structure and that 
With regards to the argument that the pleated filter media assembly of Gillilan is "self-supporting" because it is capable of being used in an HVAC system after it is framed, this is not persuasive for three reasons. Firstly, it is unclear how the unclaimed support structure of the HVAC system of applicant is different from a frame or other support structure that is added after the pleated filter media assembly is constructed as an intermediate product. Secondly Gillilan makes it clear that the filter media is not self-supporting as it needs added supports as detailed in paragraph 43 of Gillilan. And thirdly applicant's own definition when read in full on page 13 of the specification "A non-self-supporting pleated air filter by definition does not encompass any pleated air filter that is usable in an HVAC system without the necessity of being installed on an upstream face of a filter- support layer of the HVAC system. (The ordinary artisan will appreciate that in some cases a pleated air filter may be easily discerned as being non-self-supporting e.g. merely by inspection of how conformable (in some cases, even relatively limp and floppy) the pleated filter is (even in the presence of bridging filaments) in comparison to e.g. a pleated filter with a reinforcing wire mesh layer and/or a rigidifying perimeter frame." makes it clear that the filter media, with supports parts 290, of Gillilan meets this definition as seen by the floppy nature of the filter media as seen in Figure 3 of Gillilan. 


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/B.E.A./Examiner, Art Unit 1776                                                                                                                                                                                                        
Conferees:

/JENNIFER K MICHENER/Supervisory Patent Examiner, Art Unit 1776                                                                                                                                                                                                        
/Jennifer McNeil/Primary Examiner, TC 1700
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.